Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1- rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- of U.S. Patent No. 11182589. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present invention are broader than the claims of the patent.
Regarding claim 1, see claim 1 and 7 of the patent.  
	Regarding claims 2-4, see claims 2-4 of the patent.  
	Regarding claims 5-6, see claims 5-6 of the patent.
	Regarding claim 7, see claim 9 of the patent.
	Regarding claims 8-9, see claim 10 of the patent.  
	Regarding claim 10, see claim 11 of the patent. 
	Regarding claims 11-20, these are different embodiments of claims 1-10.  See the rejection above and claims 11-17 of the patent.   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-6, 11, 15-16 and 20 are rejected under 35 U.S.C. 102a1 as being anticipated by Ptucha (20150049910).
Regarding claim 1, Ptucha discloses a method for determining face image quality, comprising: obtaining at least one of pose angle information of a face in an image or size information of the face; and obtaining quality information of the face in the image on the basis of at least one of the pose angle information of the face or the size information of the face, wherein the obtaining quality information of the face in the image on the basis of at least one of the pose angle information of the face or the size information of the face comprises (abstract, pars. 44-45, 49 discloses face size and yaw analysis and scoring): 
obtaining, according to the pose angle information of the face, a score of a pose angle of the face; obtaining, according to the size information of the face, a score of a face size (pars. 79-88 teaches calculating face size and scoring); and
obtaining, according to the score of the pose angle of the face and the score of the face size, a quality score of the face in the image, wherein the obtaining, according to the size information of the face, a score of a face size comprises (pars. 79-88, computing a score): 
obtaining the score of the face size on the basis of at least one of length, width, or area of the face detection bounding box, the area of the face detection bounding box being obtained by a product of the length and width of face detection bounding box, wherein the obtaining the score of the face size on the basis of at least one of length, width, or area of the face detection bounding box comprises: selecting a smaller value min in the length and width of the face detection bounding box; and obtaining, according to the smaller value min, the score Q.sub.rect of the face size by calculation (pars. 79-89 disclose using the length and width values of the box and note that if there is only one width then the value would be the min).
Regarding claim 5, see pars. 52-53 and 79-88 which disclose pitch and yaw. 
Regarding claim 6, see pars. 50-53 and 79-97 which show all the factors like size pitch yaw that determines the overall quality score.  
Regarding claims 11 and 20 see the rejection of claim 1.  
Regarding claims 15-16, see the rejection of claims 5-6.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ptucha in view of Hu (20080298637).
Regarding claim 2, Ptucha teaches a bounding box that tracks a user heads in the rejection of claim 1.  
Hu teaches wherein the obtaining the pose angle information of the face in the image comprises: key point coordinates of the face determined according to the face detection; and obtaining, according to the key point coordinates of the face, the pose angle information of the face, the pose angle information of the face comprising a yaw angle of the face and a pitch angle of the face (see pars. 59 and 66-68).
It would have been obvious prior to the filing date of the invention to one of ordinary skill in the art to include Ptucha the ability to determine pose, yaw an pitch as taught by Hu.  The reason is because it allows the system to measure head movements.  
Regarding claim 3, see pars. 44 of Ptucha.  
Regarding claim 4, see pars. 44-45 and 49 of Ptucha. 
Regarding claims 12-14, see the rejection of claims 2-4.  





Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI AKHAVANNIK whose telephone number is (571)272-8622. The examiner can normally be reached 9 AM - 5 PM Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HADI AKHAVANNIK/Primary Examiner, Art Unit 2666